        Case 1:19-cv-10393-RGS Document 6 Filed 03/05/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-10393-RGS

                            ILYA LIVIZ, SR., et al.,

                                        v.

                    SUPREME JUDICIAL COURT, et al.

                       MEMORANDUM AND ORDER

                                March 5, 2019

STEARNS, D.J.

      For the reasons set forth below, the Court denies the petition and

orders that this action be dismissed.

                                   BACKGROUND

      Petitioner Ilya Liviz filed on behalf of himself and his minor son a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 , together with

emergency motions for temporary restraining order and for leave to proceed

in forma pauperis. The petition names as respondents the Massachusetts

Supreme Judicial Court and each individual justice.

      Liviz alleges that the respondents “ordered temporary transfer of

[custody over his minor son] to DCF over Father’s objection and request for

his right to a jury trial.” Petition, ¶ 22. Liviz states that because the “Mother

waived her right on the record [as the father,] “custody is automatically his.”
        Case 1:19-cv-10393-RGS Document 6 Filed 03/05/19 Page 2 of 3



Id. at ¶ 29. Liviz seeks an immediate order because an “eviction is scheduled

on 03/05/2019” Id. at ¶¶ 6, 27. Liviz explains that he was approved for

housing assistance and that “the money will not be given to him if he does

not have custody.” Id. at ¶ 28.

                                     DISCUSSION

      Although the petition is brought pursuant to 28 U.S.C. § 2241, the rules

governing petitions brought pursuant to § 2254 cases may be applied to other

habeas petitions. See Rule 1(b) of the Rules Governing Habeas Corpus Cases

Under Section 2254. Under Rule 4 of the Rules Governing Habeas Corpus

Cases Under Section 2254, the Court is required to examine a petition, and

if it “plainly appears from the face of the petition ... that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition....”

Similarly, under 28 U.S.C. § 2243, if “it appears from the application that the

applicant or person detained is not entitled [to the writ],” the district court

is not required to order the respondent “to show cause why the writ should

not be granted.”

      The Supreme Court has specifically held that § 2254 does not confer

jurisdiction on federal courts to hear a collateral attack on a state court

judgment regarding parental rights or child custody. Lehman v. Lycoming

County Children's Services Agency, 458 U.S. 502, 508-16 (1982); see also


                                        2
 
          Case 1:19-cv-10393-RGS Document 6 Filed 03/05/19 Page 3 of 3



Sylvander v. New England Home For Little Wanderers, 584 F.2d 1103 (1st

Cir. 1978); Rago v. Samaroo, 344 F.Supp.3d 309, 314–15 (D. Mass. 2004)

(“It is well settled, however, that federal courts have no jurisdiction in habeas

corpus to determine a parent's right to custody of his minor children, even if

it is alleged that custody was obtained by means that violate the Federal

Constitution.”).

                                       ORDER

        ACCORDINGLY, for the reasons stated above, it is hereby ORDERED

that:

        (1)   The motion for leave to proceed in forma pauperis is ALLOWED;

        (2)   The petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241 is DENIED;

        (3)   The emergency motion for a temporary restraining order and a

preliminary injunction is DENIED; and

        (4)   The Clerk shall enter a separate order of dismissal.

                                      SO ORDERED.

                                       /s/ Richard G. Stearns
                                      UNITED STATES DISTRICT JUDGE 




                                        3
 
